Case 3:19-cr-00029-AET Document 16 Filed 03/04/19 Page 1 of 7 Page|D: 156

 

U.S. Department of Justice
Um`led Slcr!es A!rorney
Di'sfricr ofNew .]ersey

 

C.-t.li'DEN["EDL"RAL HUH,DING & U.S. C`OURTHOUSE 856/75 7-5026
mr .uarki,»r $m.»e/. 4"*F10m- Fax: 856/968-4917
Pos.' Oj]ice 50.1'2{)93 Direct Dt"a[.' 356!968--!929
(`amden i\-"J 08101`-2098

March 4, 2019

Via ECF

Honorable Anne E. Thoinpson

Senior United States District Judge

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, N.l 08625

Re: United States v. Geor§ze Gilmore. Cr. 19-029 (AET)

 

Dear Judge Thompson:

The Court has scheduled a hearing on March S, 2019 to inquire into defense counsel’s
potential conflict of interest. Since the entry of the Court’s February 5, 2019 Order scheduling
this hearing, defense counsel has advised that he has withdrawn from representing the other
employees of Gilrnore & Monahan P.A. (the “1aw firin”). l\/Iariellen Dugan, Esq. from the
Gibbons Firin now represents these individuals However, Mr. Marino’s withdrawal and the
tendered waivers (Doeket Entiy 12) do not obviate the potential conflict that remains in this case.

The Court, at the upcoming hearing, should inquire of defendant Gilmore and the
relevant law firm witnesses (specifically, 'l`homas Monahan, Jean Cipriani, Sean Waldron,
William Rehill, and Denis Kelly) to determine whether the conflict is waivable and, if not,
Whether disqualification is necessary. The potential conflicts raised in the Government’s
February l, 2019 submission remain, notwithstanding Mr. Marino’s withdrawal as counsel for
the law firm employees

New Jersey Rule of Professional Conduct (“NJRPC”) 1.9(a) provides that:

[a] lawyer who has represented a client in a matter shall not thereafter
represent another client in the same or a substantially related matter in
which that client’s interests are materially adverse to the interests of`
the fortner client unless the former client gives informed consent
confirmed in writing

Likewise, N.lRPC 1.9(c) holds that:

Case 3:19-cr-00029-AET Decument 16 Filed 03/04/19 Page 2 of 7 Page|D: 157

[a] lawyer who has formerly represented a client in a matter er whose present er
fenner firm has formerly represented a client in a matter shall net thereafter:
(1) use information relating te the representation to the
disadvantage of the fenner client except as these Rules
would permit er require with respect to a client, or
when the information has become generally known;
(2) reveal information relating to the representation except
as these Rules would permit or require with respect to a
client.

Accerdingly, while withdrawing as counsel for the law firm employees avoids a violation of
NJRPC 1.7 (an actual conflict caused by concurrent representations), it does net resolve the
potential conflict under NJRPC 1.9 or the Sixth Amendmth as discussed further in the
Gevernment’s February 1, 2019 brief (Decket Entry 11).

Here, a potential conflict remains because Mr. Marino has indicated that, at trial, he will
be “cross examining these people [former law firm clients] based on what statements they have”
(Transcript of January 18, 2019 Appearance and Arraignment at 35). These witnesses, therefore,
will likely be directly adverse to Gilmore. Additienally, for certain law firm employees, these
statements will presumably include testimony before the Gra;nd Jury wherein Mr. Marino er
another member of his firm represented the witness, where the witnesses took breaks te meet
with Mr. Marine or another member of his firm during his or her testimony, and where the
witnesses received counsel and advice from Mr. Marino or another member of his firm. See,
e.g., Gev’t Brief Exhibit 5 at pp. 24 and 25. An attorney who cress-examines a former client
inherently encounters divided loyalties. See United States v. Moscony, 927 F.2d 742, 750 (3d
Cir. 1991). A conflict also exists where the attorney has previously obtained confidential
information and is placed in the position of cress-examining a former client at the trial of the
current client With that confidential information Id.,' see also United States v. Stewart, 185 F.3d
112, 121 (3d. Cir. 1999). In this case, Mr. Marino will likely be in that situatien. See United
States v. Provenzano, 620 F.2d 985, 1005 (3d Cir. 1980) (attorney’s access to privileged
information presumed once attorney-client relationship established).

This Court should determine whether securing waivers both in writing and on the record
will suffice te permit continued representation and ensure the zealous advocacy and effective
assistance of counsel that the NJRPCS and the Sixth Amendment, respectively, guarantee The
written waivers alone (Decket Entry 12) do not address the likely scenario that one or more of
the law firm witnesses may face cross-examination from their former attorney, including
potential cross-examination about grand jury testimony, which they provided when Mr. Marine
represented them. The tendered waivers also do not address the use of privileged er confidential
information received from the law firrn’s witnesses at trial. Likewise, the law firm witnesses
have personal and professional relationships with Gilmore and could have felt that by waiving
the cenflicts, they somehow were lessening the damage that their testimony could cause Gilmore
thus rendering the waiver inveluntary. Finally, as the Government observed in its initial
submission, Mr. Marino’s ethical obligations te his former clients (including his duty to preserve
client confidences may materially limit the manner in which he can cross~examine adverse
Witnesses at trial. See Stewart, 185 F.3d at 122. Accordingly, a fulsome on the record inquiry is

Case 3:19-cr-00029-AET Document 16 Filed 03/04/19 Page 3 of 7 Page|D: 158

necessary. See United States v. Dolan, 570 F.2d 1177, 1181 (3d Cir. 1978) (court should address
defendant “personally and forthrightly” to advise of potential dangers of representation by
counsel with a conflict of interest).

lO.

11.

12.

The Gevemment therefore proposes the following questions for George Gilmore:l

How old are you?
Do you read and understand English?

Are you currently under the treatment of any doctor for a medical or psychiatric
condition such that you do not appreciate the nature of these proceedings?

What is your level of education?

As an attorney, are you familiar with New Jersey Rules of Professional Conduct 1.7
and 1.9? Do you understand the rules?

Do you understand that as a defendant in this matter, you have a right under the Sixth
Amendment to the United States Constitution to the effective assistance of counsel?

Do you understand that this right includes the right to be represented by an attorney
Who is free from any conflicts of interest that might jeopardize his representation of
your interests?

In this regard, have you read the Goverrunent’s February l, 2019 brief on the issues
of potential conflicts of interest?

Do any of the issues in the brief raise any concerns for you with respect to your
rights?

Do you understand that Mr. Marino and his law firm previously represented other
attorneys and employees at Gilmore & Monahan in connection with the
Gevernment’s investigation of your conduct?

Do you understand that Mr. Marino or another member of his firm appeared with and
represented certain employees from Gilmore & Monahan when they testified before
the federal grand jury, which returned an indictment charging you with certain
offenses?

Do you understand that there may be a conflict of interest here, in that Mr. Marino is
representing you but that he previously represented witnesses from your law flrm,

 

l The Govemment has consulted with Mr. Marino, who does not object to the proposed

questions

Case 3:19-cr-00029-AET Document 16 Filed 03/04/19 Page 4 of 7 Page|D: 159

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

who may be called by the Government to testify at your trial and who may be adverse
to your interests?

For instance, do you understand that the Rules of Professienal Responsibility may
prevent Mr. Marino from sharing or using confidential or privileged information
received from these witnesses to defend your case?

Additionally, do you understand that Mr. Marino may be prevented from cross-
examining these witnesses based on privileged or confidential information that he
received from the witness?

Do you understand that Mr. Marino also theoretically may hesitate to impeach such a
witness because of his prior relationship or his firm’s relationship as their counsel?

And do you understand that there may be other potential issues from this multiple
representation that could be detrimental to you which at this time are unforeseen but
may come up later?

Have you consulted with Mr. Marine about all of these issues and any other potential
ramifications?

Previously, did you also sign a written waiver of any potential or apparent conflicts of
interest associated with Mr. Marino’s simultaneous representation of you and other
law firm employees?

Did you do that after consultation with Mr. Marino and after having had an
opportunity to ask him any questions you may have had?

Are you satisfied with your consultations with Mr. Marino and with his representation
of you?

De you want to consult with another attorney to receive further advice and input
about the foreseeable and also unknown potential conflicts arising from this multiple
representation?

Do you want more time to consult with Mr. Marino before l question you further?

Do you wish to Waive your right to retain a different attorney to represent yeu, and to
continue with Mr. Marino as your attomey?

Do you understand that by waiving this conflict of interest now, you cannot complain
about it at a later tirne? In other words, you understand that this waiver will bind

you?

Is your waiver knowing and voluntary?

Case 3:19-cr-00029-AET Document 16 Filed 03/04/19 Page 5 of 7 Page|D: 160

The Govemrnent proposes the following questions for Mr. Marino:2

l.

2.

Mr. Marino, de you reasonably believe that you Will be able to provide competent and
diligent counsel to Mr. Gilmore and that your previous representation of other law firm
employees will not impact you in this regard?

Have you consulted with Mr. Gilmore en the potential conflicts in this case and do you
believe that his waiver is both knowing and voluntary?

The Government proposes the following questions for the Gilmore & Monahan employees:3

l.

2.

10

How old are you?

Do you read and understand English?

Is there any reason why you are unable to understand the nature of these proceedings?
What is your level of education?

Are you an attomey? [If yes, proceed te question 6; if no, proceed to question 7]

As an attorney, are you familiar with New Jersey Rules of Professional Conduct 1.7 and
1.9‘? Do you understand those Rules?

Defendant George Gilmore is charged in a six-count indictment with violations of federal
criminal law. Are you aware that you that you may be called as a witness in that case?

Does an attorney represent you in this matter?

What is his or her name?

. Were you previously represented in this matter by Kevin Marino, Esq. and the law firm,

Marino, Tertorella & Boyle, PC?

 

2 The Govemment has consulted with Mr. Marino, who does not object to the proposed
questions

3 The Government has consulted with Ms. Dugan, who objects to Question 21 and has asked the
Government to convey her objection to the court. Ms. Dugan maintains that this question is
overly broad, calls for speculatien, and that by “asking [her] clients to waive ‘potential issues’
that are unforeseen now but may arise later does not seek to procure or confirm a knowing and
voluntary waiver of conflict” and “is not designed to lead to the discovery of relevant
information or evidence in this matter.” The Government maintains that the question is
necessary because it is impossible for counsel or the Court to fully predict all the ways in which
the multiple representation could be detrimental The witness should be advised of this fact in
considering whether to waive the conflict

Case 3:19-cr-00029-AET Document 16 Filed 03/04/19 Page 6 of 7 Page|D: 161

ll. Are you aware that Mr. Marino and his law firm represents the defendant, George
Gilmore?

12. Do you understand that if you are called as a witness in this ease, you may face cross-
examination by Mr. Marine er a member of his firm?

13. Did you appear before a federal Grand Jury in connection with the investigation of Mr.
Gilmore? [lfyes, proceed to question 14; if no, proceed to question 18].

14. Were you represented by Mr. l\/larino er a member of his firm in connection with that
appearance?

15. Did Mr. Marino or another member of his firm appear with you at the federal grandjury
when you testified?

16. Did you understandJ at that time, that l\/lr. Marine also represented l\/lr. Gilmore?

17. Do you understand that if you are called as a witness in this case that Mr. Marino or a
member of his firm may cross-examine you with any statements that you previously
made in front of the grand jury even though his firm represented you when you appeared?

18. De you understand that Mr. l\/larino or a member of his firm may cross-examine you
about any statements that you may have previously made to law enforcement or other
individuals‘?

19. Do you understand that Mr. Marine er a member of his linn may cross-examine you
about anything he has learned about you that is not part of or protected as a privileged er
confidential communication that you have had with him or a member of his firm as your
attomey?

20. And de you have any concerns with being subject to cress-examination at trial by l\/lr.
Marino er a member of his firm despite the fact that you were previously represented by
Mr. Marino and members of his firm?

21. And do you understand that there may be other potential issues from this multiple
representation that could be detrimental te you, which at this time are unfereseen, but
may arise later?

22. Did you previously sign a written waiver of any potential or apparent conflicts of interest
associated With Mr. Marino’S simultaneous representation of you and other law firm
employees?

23. Did you de that after consultation with Mr. Marine and after having had an opportunity to
ask him any questions you may have had?

Case 3:19-cr-00029-AET Document 16 Filed 03/04/19 Page 7 of 7 Page|D: 162

24. At the time you signed the waiver were you satisfied that any questions you may have
had were answered?

25. Did you sign that written waiver knowingly and voluntarily?

26. Have you discussed with your new counsel the potential conflicts that may arise from Mr.
Marino’s law firm’s former representation of you in this matter?

27. Do you want more time to discuss it with her new, before I go on?
28. Do you agree to waive any conflicts that this previous representation may cause?

29. You understand by waiving this conflict now, you may not raise an objection at a later
time?

30. Is your waiver knowing and voluntary?

After these collequies, the Court should then determine whether the waivers, if entered by the
defendant and the witnesses, are sufficient

Respectfully submitted,

RACHAEL A. HONIG
Attorney for the United States
Acting Under Authority Conferred by 28 U.S.C. § 515

By: /s/ Matthew l Skahz'll
/s/Jihee G. Suh
MATTHEW J. SKAHILL
JIHEE G. SUH
Assistant United States Attorneys

/s/ Thomas F. Koelbl

THOMAS F. KOELBL

Trial Attomey

U.S. Department of Justice - Tax Division

cc: Kevin H. Marino, Esq.
Mariellen Dugan, Esq.

